DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 25, 2021 has been entered.  Claims 1, 2, 4-8, 21-27 and 30-32 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 22-27 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 8,303,271 to Ikeda, in view of WIPO Publication 2015/122991 to Sishtla, U. S. Patent Publication 2012/0128512 to Vande Sande and U. S. Patent Publication 2011/0150628 to Wagner.
Ikeda teaches a compressor, comprising:

a drive module (3) within the exterior housing (4, 6, 39), the drive module (3) including a stator (11), a rotor (10), and bearings (15) (Fig. 1; col. 7 lines 16-35); and
an aero module (2) within the exterior housing (4, 6, 39), the aero module driven by the drive module (3) to compress a working fluid, wherein the compressor is arranged such that a flow path for working fluid is configured to direct working fluid through the drive module (3) before the working fluid reaches the aero module (2), wherein the flow path is provided within the exterior housing (4, 6, 39), wherein the first end cap (6, 39) includes a suction port (43), wherein the compressor is arranged such that fluid flowing through the suction port (43) flows along the flow path, and wherein the exterior housing (4, 6, 39) includes a discharge port (16) configured such that working fluid expelled by the aero module (2) exits the exterior housing (4, 6, 39) by flowing through the discharge port (16) in a radial direction perpendicular to the central axis (Fig. 1; col. 7 lines 16-35 and col. 8 lines 9-19);
wherein the drive module (3) is configured to rotatably drive a shaft (9) (Fig. 1; col. 7 lines 16-35),

wherein the drive module (3) is cooled by suction gas before the suction gas reaches an inlet of one of the aero module (2) (Fig. 1; col. 7 lines 16-35 and col. 8 lines 9-19),
and further comprising electronics (5) enclosed in an integrated electronics housing (6) that is part of the hermetically sealed exterior housing (4, 6, 39) (Fig. 1; col. 7 lines 36-67),
wherein the second end cap (near the undetailed end comprising outlet 16) does not include any ports configured to permit fluid to enter or exit the exterior housing (4, 6, 39) (Fig. 1),
wherein: the first end cap (6, 39) includes a first planar surface (39) lying in a first plane normal to the central axis and a first axially-extending projection (6) projecting from the first planar surface (39) toward the main housing (4), the second end cap includes a second planar surface lying in a second plane normal to the central axis (shown near outlet 16), the first planar surface fully (39) covers the first axial end of the main housing (4) when viewed along the central axis from a first location exterior to the compressor, the first location is spaced-apart from the first end cap (6, 39) in a direction opposite the main housing (4), the second planar surface fully covers the second axial end of the main housing (4) when viewed along the central axis from a second location exterior to the compressor, and the second location is spaced-apart from the second end cap in a direction opposite the main housing (4), and wherein at least one port (43) 
Ikeda shows a housing having an end cap of some sort on the compressor end of the housing, but is silent otherwise silent as to the details of the end cap.  It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to use a second end cap having a second axially-extending projection projecting from the second planar surface toward the main housing, like the first end cap has, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art (In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.) and since it would allow for access to aero module.  
 	Ikeda is silent as to the details of the aero module.  Sishtla teaches a centrifugal compressor configured for use in a refrigerant system (paragraph [0033]) comprising:
an aero module having two centrifugal impellers (162, 164) driven by a drive module (34) to compress a working fluid, wherein both of the two centrifugal impellers (162, 164) are mounted adjacent a same end of a shaft (166), wherein both of the two centrifugal impellers (162, 164) are within the single aero module, and wherein the two centrifugal impellers (162, 164) are configured such that working fluid flows in series from a first (162) of the two centrifugal impellers (162, 164) to a second (164) of the two centrifugal impellers (162, 164), wherein both of the two centrifugal impellers (162, 164) face a same direction away from the drive module (34) (Fig. 2; paragraphs [0033] and [0038]), and 

It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Ikeda with the two stage centrifugal compressor taught by Sishtla in order to use a two stage compressor which can complete compression over two stages instead of one to increase compressor efficiency and which makes use of an economizer flow path to also increase efficiency.
Ikeda teaches that the working fluid passing through the motor before reaching the aero module, but is silent as to the details of how the fluid passes through the motor.  Vande Sande teaches a compressor wherein:
before a working fluid reaches a centrifugal impeller (11), the centrifugal compressor is arranged such that the flow path for working fluid is configured to direct at least some working fluid along a gap between a rotor (12) and a stator (5, 6), and to direct at least some working fluid along an outside of the stator (5, 6), and all fluid flowing through a drive module (5, 6, 12) is configured to flow radially around the centrifugal compressor impeller before being compressed by the aero module (comprising impeller 11), and wherein the flow path is arranged such that working fluid flows radially around the aero module before entering the aero module from a side opposite the drive module (5, 6) (Fig. 18, which includes arrows to show the flow of fluid from inlet 14 through the motor to the impeller 11; paragraph [0089]-[0091] and [0095]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Ikeda with the fluid 
Ikeda teaches bearings 15, but is otherwise silent as to the details thereof.  Wagner teaches a compressor comprising:
oil free bearings (17-20), wherein the oil free bearings (17-20) are magnetic bearings (paragraph [0029], Fig.).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Ikeda with the magnetic bearings taught by Wagner in order to use bearings which can be used to control the position of the shaft (paragraph [0031]).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,303,271 to Ikeda, in view of WIPO Publication 2015/122991 to Sishtla, U. S. Patent Publication 2012/0128512 to Vande Sande, U. S. Patent Publication 2011/0150628 to Wagner and U. S. Patent 5,904,471 to Woollenweber.
Ikeda, Sishtla, Vande Sande and Wagner teach all the limitations of claim 1, as detailed above, but do not teach a variable frequency drive.  Woollenweber teaches a centrifugal compressor wherein
a drive module (18) is driven by a variable frequency drive (col. 3 lines 49-65), wherein the variable frequency drive can drive the drive module (18) to achieve system cooling capacities of between 15 and 60 tons (the examiner take the position that the Woollenweber compressor “can” be scaled to a size which would allow it to be used in a system “to achieve cooling capacities of between 15 and 60 tons”), and a sealed housing (19) acts as a heatsink for power components of the variable frequency drive 
Furthermore, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 (1987).  In claim 6, the recitation of “to achieve system cooling capacities of between 15 and 60 tons” is a recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art.  
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Ikeda with the variable frequency drive and housing therefor taught by Woollenweber in order to allow the compressor to be operated at various speeds making it useful for a larger number of applications.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 8,303,271 to Ikeda, in view of WIPO Publication 2015/122991 to Sishtla, U. S. Patent Publication 2012/0128512 to Vande Sande, U. S. Patent Publication 2011/0150628 to Wagner and U. S. Patent Publication 2014/0050603 to Hoj. 
Ikeda, Sishtla, Vande Sande and Wagner teach all the limitations of claim 1, as detailed above, but do not teach the housings joined by welding.  Hoj teaches a compressor wherein:

It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Kobayashi with the welds taught by Hoj (by welding the end caps to the exterior housing) in order to use a means of attachment which also hermetically seals (paragraph [0043]).
Response to Arguments
Applicant's arguments filed on June 15, 2021 have been considered but, are moot in view of the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746